747 N.W.2d 298 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ameir T. HARRIS, Defendant-Appellant.
Docket No. 135758. COA No. 273685.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the December 20, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal to consider defendant's claim that his convictions for felony-firearm and felon in possession violate the prohibition against double jeopardy.